Title: To Alexander Hamilton from the New York Committee of Correspondence, 17 April 1777
From: New York Committee of Correspondence
To: Hamilton, Alexander


Kingston [New York] April 17, 1777. “We are directed by Convention to enclose a resolution passed this day in addition to that of the 1st. of Apl. which we before did ourselves the honor to transmit to his Excellency.…” Asks Hamilton to consult with Washington on propriety of enlisting “ignorant young lads,” who had joined the enemy and now wish “to enlist in our regiments.”
